Exhibit 23.1 Consent of Independent Registered Public Accounting Firm East West Bank Employees 401(k) Savings Plan Pasadena, California We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-91554) of our report dated June 29, 2010, relating to the financial statements and supplemental schedule of East West Bank Employees 401(k) Savings Plan appearing in this Annual Report on Form 11-K for the year ended December 31, 2009. /s/ BDO Seidman, LLP BDO Seidman, LLP Los Angeles, California June 29, 2010
